Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 200 Filed: 02/05/19 Page: 1 of 1 PAGEID #: 11317




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


     OHIO A. PHILIP RANDOLPH                          Case No. 1:18-cv-357
     INSTITUTE,
     et al.,
                                                      Judge Timothy S. Black
          Plaintiffs,                                 Judge Karen Nelson Moore
                                                      Judge Michael H. Watson
     v.

     LARRY HOUSEHOLDER, Speaker of
     the Ohio House of Representatives, et al.,

          Defendants.



                 ORDER REQUIRING CHRISTOPHER GLASSBURN
            TO TESTIFY AT TRIAL IN RESPONSE TO A TRIAL SUBPOENA

           This case is before the Court upon Plaintiffs’ Unopposed Motion (Doc. 146) to

    Require Christopher Glassburn to Comply with a Trial Subpoena, which Plaintiffs will

    timely serve. After considering the Motion, the Court ORDERS that the Motion is

    GRANTED.

    Dated this 5th day of February, 2019.             s/ Timothy S. Black
                                                      Timothy S. Black
                                                      United States District Judge
